Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a imaging lens, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-20 depend from claim 1), an imaging lens consisting of, in order from an object side to an image side: a first lens group having a positive refractive power; a stop; a second lens group having a positive refractive power; and a third lens group having a negative refractive power, wherein the first lens group includes a negative lens which has a concave surface on the image side, and two positive lenses which are disposed to be closer to the image side than the negative lens and which have respective convex surfaces on the object side, wherein the second lens group includes an aspheric lens, and two sets of cemented lenses disposed to be closer to the image side than the aspheric lens, and wherein the third lens group consists of one lens component.

One of the closest prior art is Hayakawa et al (U.S. Patent Pub. 2011/0109977 A1), which has three lens groups that meet the structural limitations only recited in the claimed invention, but does not meet all three conditional statements in any one embodiment or teaching; and therefore at least fails to teach or fairly suggest the claimed invention as recited. 
An object of the present invention is to provide an imaging lens system, having a short total length, but has high optical performance by satisfactorily correcting various aberrations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 8-5-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs, all directed to various arrangements of imaging lens systems, which have three lens groups, but fail to teach and/or fairly suggest the combination of claimed elements, with all the conditional statements of the claimed invention. Some of the references are also related to the claimed invention by at least a common Assignee and/or inventor(s):

	Inoue				U.S. Patent 8,149,524 B2
	Uemura			U.S. Patent 8,390,943 B2
	Hayakawa et al		U.S. Patent Pub. 2011/0109977 A1
	Mouri et al			U.S. Patent Pub. 2011/0176215 A1
	Hosoi et al			U.S. Patent Pub. 2012/0212842 A1
	Kurioka et al			U.S. Patent Pub. 2015/0268449 A1
	Sudoh				U.S. Patent Pub. 2016/0077308 A1.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN A LESTER/Primary Examiner 
Art Unit 2872